Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Graves (U.S. Patent Application Publication No. 2020/0276988), referred herein as Graves.
Regarding claim 1, Graves teaches a computer-implemented method for future forecasting using action priors comprising: receiving image data associated with a surrounding environment of an ego vehicle and dynamic data associated with dynamic operation of the ego vehicle (para 34, lines 1-6; para 49, lines 8-12; para 52); analyzing the image data and detecting actions associated with agents located within the surrounding environment of the ego vehicle (para 62, lines 1-8; para 73, lines 1-16; para 75, lines 1-5); analyzing the dynamic data and processing an ego motion history of the ego vehicle (para 53; para 71; para 112, lines 16-22); and predicting future trajectories of the agents located within the surrounding environment of the ego vehicle and a future ego motion of the ego vehicle within the surrounding environment of the ego vehicle, wherein the future ego motion is based on the future trajectories of the agents and the ego motion history of the ego vehicle (para 75, lines 9-22; para 104, lines 4-9; para 108, lines 1-22; para 112, lines 1-12 and 16-22).
Regarding claim 2, Graves teaches the computer-implemented method of claim 1, wherein analyzing the image data and detecting actions includes inputting the image data from a vehicle camera system to an image encoder of a neural network (para 99, lines 1-14), wherein the image data is analyzed to determine stationary objects and dynamic objects that are captured within at least one egocentric image of the surrounding environment of the ego vehicle, wherein the dynamic objects are classified as the agents that are located within the surrounding environment of the ego vehicle (para 30, lines 5-14; para 75, lines 1-5 and 9-22; para 80, lines 1-5).
Regarding claim 9, Graves teaches the computer-implemented method of claim 1, further including extracting vehicle dynamic parameters from the future ego motion of the ego vehicle, wherein the vehicle dynamic parameters are executed to autonomously control operation of the ego vehicle to navigate within the surrounding environment of the ego vehicle based on the action priors (para 47, the last 19 lines; para 75, lines 9-22; para 104, lines 4-9; para 108, lines 1-22; para 112, lines 1-12 and 16-22).
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 1 (expect for the system comprising memory, instructions, and processor, which are disclosed by Graves, para 47, lines 1-4); thus they are rejected on similar grounds.
Regarding claims 11 and 18, the limitations of these claims substantially correspond to the limitations of claims 2 and 9, respectively; thus they are rejected on similar grounds as their corresponding claims.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the medium, instructions, and processor, which is disclosed by Graves, para 178); thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 9; thus they are rejected on similar grounds.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Graves, in view of Shashua et al. (U.S. Patent Application Publication No. 2019/0384294), referred herein as Shashua.
Regarding claim 3, Graves teaches the computer-implemented method of claim 2, wherein analyzing the image data and detecting actions includes computing bounding boxes around each of the agents within an image scene, wherein the computed bounding boxes are analyzed by obtaining a sequence of images from each bounding box (para 65; para 66, lines 1-5; para 90, lines 8-12; para 108, lines 1-22).  Graves does not explicitly teach using image patches.
Shashua teaches a method for predicting trajectories of an autonomous vehicle, comprising receiving image data associated with an ego vehicle and its surrounding environment, and analyzing the image data and detected actions to predict future trajectories of the ego vehicle and agents within an image scene (para 466, lines 1-8; para 477, lines 1-6 and the last 7 lines; para 529, lines 7-16; para 657), and further comprising utilizing image patches for agents within the image scene (para 553, the last 6 lines; para 555, lines 1-6; para 562, lines 1-12).  It would have been obvious to one of ordinary skill in the art to utilize image patches because as taught by Shashua, this helps reduce the data and processing resources by storing smaller pieces of data, without sacrificing the accuracy or quality of the image and agent analysis (see, for example, Shashua, para 562, lines 1-7).
Regarding claim 4, Graves in view of Shashua teaches the computer-implemented method of claim 3, wherein analyzing the image data and detecting actions includes accessing a localization dataset that includes a plurality of pre-trained action sets that are associated with various type of pedestrian related actions and vehicle related actions, wherein the plurality of pre- trained action sets include annotated actions that are analyzed to detect the actions associated with the agents (Shashua, para 499, lines 1-12 and the last 9 lines; para 502, lines 1-9; paras 504 and 505; para 518, lines 1-11; Graves para 47, lines 10-15; para 99, lines 1-9; para 155, lines 1-8; para 163).
Regarding claim 5, Graves in view of Shashua teaches the computer-implemented method of claim 4, wherein analyzing the image data and detecting actions includes analyzing the computed bounding boxes with respect to the localization dataset to analyze the plurality of pre-trained action sets to detect the actions associated with the agents (Graves, para 66; para 99, lines 1-15; para 108, lines 1-13; Shashua, para 447, lines 1-11; para 502, lines 1-9; para 504).
Regarding claim 6, Graves in view of Shashua teaches the computer-implemented method of claim 5, wherein analyzing the dynamic data and processing the ego motion history includes receiving a real-time ego motion of the ego vehicle and retrieving prior ego motions stored at one or more prior time stamps, wherein the real-time ego motion of the ego vehicle and the prior ego motions are aggregated to process the ego motion history, wherein the ego motion history includes vehicle dynamic parameters of the ego vehicle during a predetermined period of time (Graves, para 53; para 112, lines 14-22; Shashua, paras 434 and 435; para 671, lines 1-12; para 673).
Regarding claim 7, Graves in view of Shashua teaches the computer-implemented method of claim 6, wherein predicting future trajectories of the agents located within the surrounding environment of the ego vehicle and the future ego motion of the ego vehicle includes concatenating detected actions, an encoded ego motion of the ego vehicle (Graves, para 52; para 62, lines 1-8; para 71; para 73, lines 1-16; para 75, lines 1-22; Shashua, para 466, lines 1-8; para 502, lines 1-9; para 504; para 529, lines 7-16), and encoded data associated with interactions between the agents, wherein concatenated data is inputted to encode past object locations, wherein the encoded past object locations are inputted to a future ego motion decoder of the neural network to decode future bounding boxes of the agents at future time steps, wherein positions of the future bounding boxes are utilized to predict the future trajectories of the agents (Graves, para 66; para 99, lines 1-15; para 108, lines 1-13; Shashua, paras 434 and 435; para 499, lines 1-12; para 557; para 671, lines 1-12; para 673).
Regarding claim 8, Graves in view of Shashua teaches the computer-implemented method of claim 7, wherein predicting future trajectories of the agents located within the surrounding environment of the ego vehicle and the future ego motion of the ego vehicle includes evaluating interactions between the agents to determine importance information with respect to each particular agent, wherein the future bounding boxes of the agents and the ego motion history of the ego vehicle are analyzed to predict the future ego motion of the ego vehicle during at least one future time step (Graves, para 65; para 66, lines 1-5; para 90, lines 8-12; para 108, lines 1-22; para 112, lines 1-22; Shashua, para 477, the last 7 lines; para 499, lines 1-12; para 518, lines 1-11).
Regarding claims 12-17, the limitations of these claims substantially correspond to the limitations of claims 3-8, respectively; thus they are rejected on similar grounds as their corresponding claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pollach (U.S. Patent No. 10,678,240); Sensor modification based on an annotated environmental model.
Shashua (U.S. Patent Application Publication No. 2017/0010618); Self-aware system for adaptive navigation.
Fridman (U.S. Patent Application Publication No. 2018/0025235); Crowdsourcing the collection of road surface information.
Bellaiche (U.S. Patent Application Publication No. 2018/0024562); Localizing vehicle navigation using lane measurements.
Mercep (U.S. Patent No. 10,884,409); Training of machine learning sensor data classification system.
Berberian (U.S. Patent Application Publication No. 2020/0184233); Detection and classification systems and methods for autonomous vehicle navigation.
Zeng (U.S. Patent Application Publication No. 2019/0361439); Control systems, control methods and controllers for an autonomous vehicle.
Choe (U.S. Patent Application Publication No. 2020/0026282); Lane/object detection and tracking perception system for autonomous vehicles.
Ditty (U.S. Patent Application Publication No. 2019/0258251); Systems and methods for safe and reliable autonomous vehicles.
Shalev-Shwartz (U.S. Patent Application Publication No. 2019/0291728); Systems and methods for navigating a vehicle.
Shalev-Shwartz (U.S. Patent Application Publication No. 2019/0333381); Navigation through automated negotiation with other vehicles.
Choi (U.S. Patent No. 11,087,477); Trajectory prediction.
Siddiqui (U.S. Patent Application Publication No. 2020/0353943); Driving scenario machine learning network and driving environment simulation.
Shapira (U.S. Patent Application Publication No. 2022/0082403); Lane mapping and navigation.
Yang (U.S. Patent No. 11,308,338); Distance to obstacle detection in autonomous machine applications.
Lavy (U.S. Patent Application Publication No. 2020/0309541); Localization and mapping methods using vast imagery and sensory data collected from land and air vehicles.
Moustafa (U.S. Patent Application Publication No. 2022/0126864); Autonomous vehicle system.
Hayat (U.S. Patent Application Publication No. 2021/0101616); Systems and methods for vehicle navigation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613